Appeal by the defendant from a judgment of the County Court, Westchester County (Dickerson, J.), rendered January 28, 2003, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that his sentence was imposed in violation of CPL 400.21. However, because the defendant is not adversely affected by the illegality of the sentence, and the People have not cross-appealed, modification or vacatur of the judgment or sentence is not warranted on this ground (see People v Alvarez, 166 AD2d 603 [1990]; People v Pratt, 119 AD2d 839 [1986]; CPL 470.15 [1]; see also People v Gray, 181 AD2d 831 [1992]; People v Coffey, 124 AD2d 814 [1986]).
The defendant’s remaining contention concerns matter which is dehors the record and may not be reached on direct appeal (see People v Reels, 17 AD3d 488 [2005]). Schmidt, J.P., Skelos, Lunn and Dillon, JJ., concur.